DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Status of Claims
•	This action is in reply to the RCE filed on 05/11/2022.
•	Claims 1, 9-11, 14, 16-17, and 21 have been amended and are hereby entered.
•	Claim 22 has been added.
•	Claims 2 and 5 have been canceled.
•	Claims 1, 3-4, and 6-22 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed May 11, 2022 have been fully considered but they are not persuasive.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
New claim objections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive. 
Regarding Applicant’s argument on pages 9-11, that the cited art of record does not teach a server computer system determines the location of an edge server that was previously accessed by a user computing device that is different from the server computer system, the Examiner respectfully disagrees.  As an initial matter, regarding the limitations directed to an edge server accessed by a user computing device, and regarding Applicant’s arguments regarding the Li reference, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, the cited art of record teaches the limitation of the user computer device being different from the server computer system.  As discussed in detail in the 103 rejection below, Hillary teaches this limitation at least at [0025], disclosing a user device and a restricted access service system in communication via a network, and at FIG. 1, depicting User Devices 102a-n in communication with Restricted Access Services System via Network 104.  The cited art of record therefore teaches this limitation.
For the reasons above, Applicant’s arguments are not persuasive. 

Examiner’s Note
Claims 4 and 8 recite the limitation “the computer system.”  The Examiner is interpreting “the computer system” as the previously recited “server computer system” in claim 1 (which claims 4 and 8 depend upon).  

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “at least one of which a global positioning system (GPS) data source” at lines 4-5 of the claim.  This limitation is grammatically incorrect.  Was “at least one of which uses a global positioning system (GPS) data source” (emphasis added) meant here?  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 11 recites “storing, based on… storing a location” at lines 7-8 of the claim.  This limitation is grammatically incorrect because the word “storing” has been repeated.  Appropriate correction is required.
Claim 22 is objected to as being dependent upon a rejected claim base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites “the determination that the location results to not satisfy the consensus threshold” at lines 2-3 of the claim.  This limitation is confusing because there is no previously recited step of determining whether location results satisfy a consensus threshold.  Rather, claim 1, which claim 9 depends upon, recites disclosing “a determination whether the locations satisfy a consensus threshold.”  Was “the determination that the locations to not satisfy the consensus threshold” (emphasis added) meant here in claim 9?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 10-11, 14-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150087303 A1 (“Hillary”) in view of US 10735528 B1 (“Shafiullah”).
Regarding claim 1, Hillary discloses a method, comprising (see at least FIG. 5): 
receiving, by a server computer system (The restricted access services system may interface with one or more user devices and/or third party devices to acquire, gather, aggregate, process and/or utilize user, geolocation, mobile device data/metrics.  See at least [0025].  The restricted access services system may comprise a computer server or one or more servers.  See at least [0032] ), 
location results of one or more location determination operations, each of which specifies a geographic location of a computing device that is different from the server computer and is initiating an action, wherein the one or more location determination operations include at least global positioning system (GPS) data identification (The geolocation verification process may be useful in determining whether a user device is within a predefined jurisdiction (e.g., in which wager games are permitted).  A user may attempt to place a wager using their device.  The device may determine location data based on one or more available data sources, including but not limited to: (i) a GPS data source (e.g., receiving GPS information from a built-in GPS receiver), (ii) a Wi-Fi data source (e.g., determining one or more Wi-Fi router devices in communication with the device), (iii) an SSID data source, and/or (iv) a mobile carrier tower or other cellular device location data source. See at least [0091].  Determining a first location data and a first geographical area for a device; determining a second location data and a second geographical area for a device.  See at least [0064] and [0078], and FIG. 5, steps 502-508.  (See also [0065]-[0074], disclosing various example data sources that may be used to determine a device’s location.  See also [0079]).  The restricted access computer may be located remote from one or more of the user devices and/or third party devices.  See at least [0032].  Computer system including a user device and a restricted access service system in communication via a network.  See at least [0025] and FIG. 1, User Devices 102a-n in communication with Restricted Access Services System via Network 104.  See also [0039].); 
performing, by the server computer system, a location determination operation, including identifying a location from a device accessed by the computing device to retrieve content (The restricted access server may interface with a user device and carrier network server to request, acquire, gather, aggregate, process, and/or utilize user, geolocation, user device, registered mobile device, and/or other data or metrics in order to determine a location of user device.  A device geolocation process may comprise determining, by a user device, location data based on information received from one or more geolocation data sources, such as GPS, wireless device(s) (e.g., Wi-Fi wireless network routers), basic service set identification (BSSID) location service, and/or carrier mobile tower(s) using the cellular radio of the user device (also referred to in this disclosure as “on-device” location data sources), and transmitting the determined location data to a geolocation verification system (e.g., hosted by restricted access server) for geolocation analysis. See at least [0039]-[0040].  See also [0041]-[0042].  See also FIG. 6A);
comparing, by the server computer system, the received location results and the location of the from a device to determine whether one or more of the locations are located within the same geographic region (Determining a first location data based on a first location data source for a device, and determining a first geographical area.  See at least [0064].  Determining a second location data for the device and determining a second geographical area.  See at least [0078].  After determining the first geographical area and the second geographical area, determining whether the first geographical area overlaps the second geographical area.  See at least [0082].  See also FIG. 5, steps 502, 504, 506, 508, 510, and 512.  See also FIG. 6A, 6B, 6C, and 6D.); and 
making, by the server computer system, based on the comparing and according to a consensus threshold policy, a determination whether the locations satisfy a consensus threshold as to geographic location of the computing device (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  Geolocation scenarios may use, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined, and the overlap may indicate no location spoofing has occurred.  See at least [0084]-[0088] and FIGs. 6A-6D.  Restricted access server receives location data for a mobile device.  The restricted access server may comprise a geolocation verification system for determining, analyzing, and/or verifying a location of users and/or one or more devices associated with users.  The restricted access server may utilize the location data (e.g., location data received from the user device and/or the carrier network system(s)) to determine whether the user device is in a jurisdiction that permits access to restricted access content or services, and if so, permit the user to receive or access such content.  See at least [0040]-[0042].  The Examiner interprets determining whether the overlap of the first and second geographical area of the user device is in a jurisdiction that permits access to restricted content as a consensus threshold.); 
wherein the determination is usable to select, from a plurality of sets of rules for different geographic regions, a particular set of rules for processing the action, and wherein the particular set of rules is usable to determine whether to process the action (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  Allowing user device access to restricted access service.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  Geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined.  The overlap indicates that the user's estimated location is both within the boundaries of the predefined area and that no spoofing has occurred, as the off-device carrier location overlaps with the Wi-Fi triangulated position, based on the respective accuracy limitations for each data source. Accordingly, the user may be allowed access to restricted access services via the user device. In some embodiments, it may be sufficient to allow access to restricted content if at least two location data sources (e.g., the two most accurate location data sources) are associated with geographical areas that are wholly within the predefined jurisdiction.  See at least [0084].  See also [0085]-[0088] and FIGs. 6A-6D.  See also [0091] and [0101], disclosing whether to allow user to access restricted access services such as online wagering games based on whether the user device is in a jurisdiction that permits access to wagering games.  See also [0112]-[0114].  Access to wagering games may be allowed or denied.  See at least [0059].  See also [0033]-[0034].  Each jurisdiction has different wagering game access rules.  See at least [0036].  See also [0033] and [0042].  The Examiner interprets the different wagering game rules for the different jurisdictions as a plurality of sets of rules for different geographic regions.  And, the Examiner interprets the rule that allows wagering game access and the rule that denies wagering game access as a particular set of rules.).

While Hillary discloses a location from a device, Hillary does not expressly disclose the location is a location of an edge server.

However, Shafiullah discloses a location of an edge server (The location of an edge server is determined.  See at least col. 9, line 34 to col 10, line 7.  See also FIG. 6, step 640.  See also col. 1, lines 47-61.).
From the teaching of Shafiullah, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the location of Hillary to be the location of an edge server, as taught by Shafiullah, in order to facilitate delivery of requested content and in order to improve quality of content delivery service (see Shafiullah at least at col. 1, line 17 to col. 2, line 27.

Regarding claim 4, the combination of Hillary and Shafiullah discloses the limitations of claim 1, as discussed above, and Hillary further discloses the computing device is a user computing device, and wherein the computer system is a server computer system in communication with the user computing device (Restricted access server in network communication with user device.  See at least [0025] and FIG. 1, User Devices 102a-n in communication with Restricted Access Services System via Network 104, and [0035]-[0036] and FIG. 2, Restricted Access Server 202 in communication with User Device 204.  Restricted access server receives location data for a mobile device.  The restricted access server may comprise a geolocation verification system for determining, analyzing, and/or verifying a location of users and/or one or more devices associated with users.  The restricted access server may utilize the location data (e.g., location data received from the user device and/or the carrier network system(s)) to determine whether the user device is in a jurisdiction that permits access to restricted access content or services, and if so, permit the user to receive or access such content.  See at least [0040]-[0042].).

Regarding claim 6, the combination of Hillary and Shafiullah discloses the limitations of claim 4, as discussed above, and Hillary further discloses the one or more of location determination operations includes a first location determination operation performed by the user computing device (The restricted access server may determine location of a user based on information received from one or more geolocation data sources, such as GPS, wireless device(s) (e.g., Wi-Fi wireless network routers), basic service set identification (BSSID) location service, and/or carrier mobile tower(s) using the cellular radio of the user device (also referred to in this disclosure as “on-device” location data sources).  See at least [0040].  Steps described as being performed by the restricted access server may, in some embodiments, be performed by a processor of a user device executing software instructions (e.g., downloaded by a user from a website or online store for smartphone apps).  See at least [0039].  A GPS data source may include a GPS satellite and a GPS receiver of a mobile device.  See at least [0053].  See also [0067].  The Examiner interprets determining GPS location of the user device as a first location determination operation performed by the user computing device.) and 
a second location determination operation performed by the server computer system (The restricted access server may determine location of a user based on information received from one or more geolocation data sources, such as GPS, wireless device(s) (e.g., Wi-Fi wireless network routers), basic service set identification (BSSID) location service, and/or carrier mobile tower(s) using the cellular radio of the user device (also referred to in this disclosure as “on-device” location data sources).  See at least [0040].  The restricted access server may request and receive location data for a user device from the carrier network servers, which receives information about the location of the user device from the carrier mobile towers.  See at least [0041].  (See also [0078], which states “In some embodiments, the second location data preferably is derived from a second location data source that is different from the location data source used to determine the first location data. For example, the first location data may be based on an on-device location data source (e.g., GPS) and the second location data may be based on an off-device location data source (e.g., carrier location), or vice versa”).  The Examiner interprets the restricted access server requesting and receiving location data from a carrier service as a second location operation performed by the server computer system.).

Regarding claim 8, the combination of Hillary and Shafiullah discloses the limitations of claim 1, as discussed above, and Hillary further discloses selecting, by the computer system from the plurality of sets of rules for different geographic regions, the particular set of rules for processing the action; and determining, by the computer system based on the particular set of rules, whether to process the action (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  Allowing user device access to restricted access service.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  Geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined.  The overlap indicates that the user's estimated location is both within the boundaries of the predefined area and that no spoofing has occurred, as the off-device carrier location overlaps with the Wi-Fi triangulated position, based on the respective accuracy limitations for each data source. Accordingly, the user may be allowed access to restricted access services via the user device. In some embodiments, it may be sufficient to allow access to restricted content if at least two location data sources (e.g., the two most accurate location data sources) are associated with geographical areas that are wholly within the predefined jurisdiction.  See at least [0084].  See also [0085]-[0088] and FIGs. 6A-6D.  See also [0091] and [0101], disclosing whether to allow user to access restricted access services such as online wagering games based on whether the user device is in a jurisdiction that permits access to wagering games.  See also [0112]-[0114].  Access to wagering games may be allowed or denied.  See at least [0059].  See also [0033]-[0034].  Each jurisdiction has different wagering game access rules.  See at least [0036].  See also [0033] and [0042].  See also [0151], stating ““Determining” something may be performed in a variety of manners and therefore the term “determining” (and like terms) includes calculating, computing, deriving, looking up (e.g., in a table, database or data structure), ascertaining, recognizing, and the like.”).

Regarding claim 10, the combination of Hillary and Shafiullah discloses the limitations of claim 1, as discussed above, and Hillary further discloses the one or more location determination operations further includes at least one type of the following operations: cellular tower identification, Wi-Fi server set identification, IP address identification (Determining a first location data and a first geographical area for a device; determining a second location data and a second geographical area for a device.  See at least [0064] and [0078], and FIG. 5, steps 502-508.  The geolocation verification process may be useful in determining whether a user device is within a predefined jurisdiction (e.g., in which wager games are permitted).  A user may attempt to place a wager using their device.  The device may determine location data based on one or more available data sources, including but not limited to: (i) a GPS data source (e.g., receiving GPS information from a built-in GPS receiver), (ii) a Wi-Fi data source (e.g., determining one or more Wi-Fi router devices in communication with the device), (iii) an SSID data source, and/or (iv) a mobile carrier tower or other cellular device location data source. See at least [0091].  See also [0065]-[0075], disclosing various example data sources that may be used to determine a device’s location, including GPS of the user device, Wi-Fi Location/Triangulation using BSSIDs or SSIDs, Cell Site Triangulation that detects the cell tower sites a phone can detect or previously been connected to, Cell Site Identification, and Internet Protocol (IP) Address.  See also [0079].  See also [0031], [0053], [0080]-[0081], [0084], [0093].).

Regarding claim 11, Hillary discloses a non-transitory computer-readable medium having instructions stored thereon that are executable by a user computing system to perform operations comprising (see at least [0019]-[0020] and FIG. 1.): 
receiving a request to perform an action (User attempting to place a wager using the user device.  See at least [0091].); 
performing a plurality of location determination operations (Determining a first location data and a first geographical area for a device; determining a second location data and a second geographical area for a device.  See at least [0064] and [0078], and FIG. 5, steps 502-508.  (See also [0065]-[0074], disclosing various example data sources that may be used to determine a device’s location.  See also [0079]).), 
at least one of which a global positioning system (GPS) data source (The geolocation verification process may be useful in determining whether a user device is within a predefined jurisdiction (e.g., in which wager games are permitted).  A user may attempt to place a wager using their device.  The device may determine location data based on one or more available data sources, including but not limited to: (i) a GPS data source (e.g., receiving GPS information from a built-in GPS receiver), (ii) a Wi-Fi data source (e.g., determining one or more Wi-Fi router devices in communication with the device), (iii) an SSID data source, and/or (iv) a mobile carrier tower or other cellular device location data source. See at least [0091].  Determining a first location data and a first geographical area for a device; determining a second location data and a second geographical area for a device.  See at least [0064] and [0078], and FIG. 5, steps 502-508.  (See also [0065]-[0074], disclosing various example data sources that may be used to determine a device’s location.  See also [0079]).  Computer system including a user device and a restricted access service system in communication via a network.  See at least [0025] and FIG. 1, User Devices 102a-n in communication with Restricted Access Services System via Network 104.), 
wherein results of the plurality of location determination operations and results of a location determination of a device accessed by the user computing system to retrieve content that is determined by a server computer system (The restricted access server may interface with a user device and carrier network server to request, acquire, gather, aggregate, process, and/or utilize user, geolocation, user device, registered mobile device, and/or other data or metrics in order to determine a location of user device.  A device geolocation process may comprise determining, by a user device, location data based on information received from one or more geolocation data sources, such as GPS, wireless device(s) (e.g., Wi-Fi wireless network routers), basic service set identification (BSSID) location service, and/or carrier mobile tower(s) using the cellular radio of the user device (also referred to in this disclosure as “on-device” location data sources), and transmitting the determined location data to a geolocation verification system (e.g., hosted by restricted access server) for geolocation analysis. See at least [0039]-[0040].  See also [0041]-[0042].  See also FIG. 6A.  Retrieved content is determined by restricted access server, which may be a server computer system.  See at least [0113] and.)
are usable to determine, based on whether one or more of the results indicate the same geographic region, whether a location consensus threshold has been satisfied (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  Geolocation scenarios may use, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined, and the overlap may indicate no location spoofing has occurred.  See at least [0084]-[0088] and FIGs. 6A-6D.  Restricted access server receives location data for a mobile device.  The restricted access server may comprise a geolocation verification system for determining, analyzing, and/or verifying a location of users and/or one or more devices associated with users.  The restricted access server may utilize the location data (e.g., location data received from the user device and/or the carrier network system(s)) to determine whether the user device is in a jurisdiction that permits access to restricted access content or services, and if so, permit the user to receive or access such content.  See at least [0040]-[0042].  The Examiner interprets determining whether the overlap of the first and second geographical area of the user device is in a jurisdiction that permits access to restricted content as a consensus threshold.); and 
indicating whether the action is authorized (The overlap indicates that the user's estimated location is both within the boundaries of the predefined area and that no spoofing has occurred, as the off-device carrier location overlaps with the Wi-Fi triangulated position, based on the respective accuracy limitations for each data source. Accordingly, the user may be allowed access to restricted access services via the user device. In some embodiments, it may be sufficient to allow access to restricted content if at least two location data sources (e.g., the two most accurate location data sources) are associated with geographical areas that are wholly within the predefined jurisdiction.  See at least [0084].  See also [0085]-[0088] and FIGs. 6A-6D.  See also [0091] and [0101], disclosing whether to allow user to access restricted access services such as online wagering games based on whether the user device is in a jurisdiction that permits access to wagering games.  See also [0112]-[0114].  Access to wagering games may be allowed or denied.  See at least [0059].  See also [0033]-[0034].).

While Hillary discloses location determination of a device, Hillary does not expressly disclose location determination of an edge server.  

However, Shafiullah discloses location determination of an edge server (The location of an edge server is determined.  See at least col. 9, line 34 to col 10, line 7.  See also FIG. 6, step 640.  See also col. 1, lines 47-61.).
From the teaching of Shafiullah, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the location determination of Hillary to determination the location of an edge server, as taught by Shafiullah, in order to facilitate delivery of requested content and in order to improve quality of content delivery service (see Shafiullah at least at col. 1, line 17 to col. 2, line 27.

Regarding claim 14, the combination of Hillary and Shafiullah discloses the limitations of claim 11, as discussed above, and Hillary further discloses selecting between a first set of rules applicable for a determination that the results of the plurality of location determination operations satisfy the location consensus threshold and a second set of rules applicable for a determination that the results of the location determination operations do not satisfy the location consensus threshold (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  Allowing user device access to restricted access service.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  Geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined.  The overlap indicates that the user's estimated location is both within the boundaries of the predefined area and that no spoofing has occurred, as the off-device carrier location overlaps with the Wi-Fi triangulated position, based on the respective accuracy limitations for each data source. Accordingly, the user may be allowed access to restricted access services via the user device. In some embodiments, it may be sufficient to allow access to restricted content if at least two location data sources (e.g., the two most accurate location data sources) are associated with geographical areas that are wholly within the predefined jurisdiction.  See at least [0084].  See also [0085]-[0088] and FIGs. 6A-6D.  See also [0091] and [0101], disclosing whether to allow user to access restricted access services such as online wagering games based on whether the user device is in a jurisdiction that permits access to wagering games.  See also [0112]-[0114].  Access to wagering games may be allowed or denied.  See at least [0059].  See also [0033]-[0034].  Each jurisdiction has different wagering game access rules.  See at least [0036].  See also [0033] and [0042].    The Examiner interprets the rule that allows wagering game access and the rule that denies wagering game access as the first and second set of rules.).

Regarding claim 15, the combination of Hillary and Shafiullah discloses the limitations of claim 11, as discussed above, and Hillary further discloses the plurality of location determination operations that use different wireless data sources further include at least one of the following operations: determining one or more cellular tower identifiers that identify one or more cellular towers interfacing with the user computing system; determining one or more server set identifiers (SSIDs) for one or more Wi-Fi access points being accessed by the user computing system; and determining, based on an internet protocol (IP) address associated with the user computing system, a computer network of the user computing system (The geolocation verification process may be useful in determining whether a user device is within a predefined jurisdiction (e.g., in which wager games are permitted).  A user may attempt to place a wager using their device.  The device may determine location data based on one or more available data sources, including but not limited to: (i) a GPS data source (e.g., receiving GPS information from a built-in GPS receiver), (ii) a Wi-Fi data source (e.g., determining one or more Wi-Fi router devices in communication with the device), (iii) an SSID data source, and/or (iv) a mobile carrier tower or other cellular device location data source. See at least [0091].  See also [0065]-[0075], disclosing various example data sources that may be used to determine a device’s location, including GPS of the user device, Wi-Fi Location/Triangulation using BSSIDs or SSIDs, Cell Site Triangulation that detects the cell tower sites a phone can detect or previously been connected to, Cell Site Identification, and Internet Protocol (IP) Address .  See also [0079].  See also [0031], [0053], [0080]-[0081], [0084], [0093].).

Regarding claim 16, Hillary discloses a non-transitory computer-readable medium having instructions stored thereon that are executable by a user computing system to perform operations comprising (see at least [0019]-[0020], FIG. 1.  Steps described as being performed by the restricted access server may, in some embodiments, be performed by a processor of a user device executing software instructions (e.g., downloaded by a user from a website or online store for smartphone apps).  See at least [0039].): 
receiving a request to perform a transaction via a transaction computing system (User attempting to place a wager using the user device.  Restricted Access Services Platform may receive a request from a user to access restricted content or services (e.g., online wagering).  See at least [0058], [0091], and FIG. 4.  Restricted Access Services Platform associated with Restricted Access Server.  See at least [0025] and FIG. 1, User Devices 102a-n in communication with Restricted Access Services System via Network 104, and [0035]-[0036] and FIG. 2, Restricted Access Server 202 in communication with User Device 204.  The Examiner interprets the Restricted Access Service Platform receiving a request as receiving a request via a transaction computing system.); 
performing a first location determination operation, including determining, based on a global positioning system (GPS) data source, a first geographic location of the user computing system (Determining a first location data and a first geographical area for a device.  See at least [0064], and FIG. 5, steps 502-504.  The restricted access server may determine location of a user based on information received from one or more geolocation data sources, such as GPS, wireless device(s) (e.g., Wi-Fi wireless network routers), basic service set identification (BSSID) location service, and/or carrier mobile tower(s) using the cellular radio of the user device (also referred to in this disclosure as “on-device” location data sources).  See at least [0040].  A GPS data source may include a GPS satellite and a GPS receiver of a mobile device.  See at least [0053].  See also [0067].  The Examiner interprets determining GPS location of the user device as a first location determination operation.);
receiving a result of a second location determination operation performed at the transaction computing system (Determining a first location data and a first geographical area for a device; determining a second location data and a second geographical area for a device.  See at least [0064].  The second location data preferably is derived from a second location data source that is different from the location data source used to determine the first location data.  See at least [0078], and FIG. 5, steps 502-508.  The restricted access server may determine location of a user based on information received from one or more geolocation data sources, such as GPS, wireless device(s) (e.g., Wi-Fi wireless network routers), basic service set identification (BSSID) location service, and/or carrier mobile tower(s) using the cellular radio of the user device (also referred to in this disclosure as “on-device” location data sources).  See at least [0040].  The restricted access server may request and receive location data for a user device from the carrier network servers, which receives information about the location of the user device from the carrier mobile towers.  See at least [0041].  Receiving first and second location determination to determine location of user device.  See at least [0082].  The Examiner interprets the restricted access server requesting and receiving location data from a carrier service as a second location determination operation performed at the transaction computing system.); 
wherein the second location determination operation includes determining, by the transaction computing system, a device from which the user computing device has obtained content (The restricted access server may interface with a user device and carrier network server to request, acquire, gather, aggregate, process, and/or utilize user, geolocation, user device, registered mobile device, and/or other data or metrics in order to determine a location of user device.  A device geolocation process may comprise determining, by a user device, location data based on information received from one or more geolocation data sources, such as GPS, wireless device(s) (e.g., Wi-Fi wireless network routers), basic service set identification (BSSID) location service, and/or carrier mobile tower(s) using the cellular radio of the user device (also referred to in this disclosure as “on-device” location data sources), and transmitting the determined location data to a geolocation verification system (e.g., hosted by restricted access server) for geolocation analysis. See at least [0039]-[0040].  See also [0041]-[0042].  See also FIG. 6A);
using results of a plurality of location determination operations that include the first and second location determination operations to: perform a comparison of geographic regions indicated by the plurality of location determination operations to determine whether one or more of the results fall within the same geographic region (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  Geolocation scenarios may use, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined, and the overlap may indicate no location spoofing has occurred.  See at least [0084]-[0088] and FIGs. 6A-6D.); and 
select, based on the comparison, a particular one of a plurality of different sets of rules for processing the transaction (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  Allowing user device access to restricted access service.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  Geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined.  The overlap indicates that the user's estimated location is both within the boundaries of the predefined area and that no spoofing has occurred, as the off-device carrier location overlaps with the Wi-Fi triangulated position, based on the respective accuracy limitations for each data source. Accordingly, the user may be allowed access to restricted access services via the user device. In some embodiments, it may be sufficient to allow access to restricted content if at least two location data sources (e.g., the two most accurate location data sources) are associated with geographical areas that are wholly within the predefined jurisdiction.  See at least [0084].  See also [0085]-[0088] and FIGs. 6A-6D.  See also [0091] and [0101], disclosing whether to allow user to access restricted access services such as online wagering games based on whether the user device is in a jurisdiction that permits access to wagering games.  See also [0112]-[0114].  Access to wagering games may be allowed or denied.  See at least [0059].  See also [0033]-[0034].  Each jurisdiction has different wagering game access rules.  See at least [0036].  See also [0033] and [0042].).

While Hillary discloses a second location determination operation includes determining a device, Hillary does not expressly disclose the device is an edge server.

However, Shafiullah discloses the device is an edge server (The location of an edge server is determined.  See at least col. 9, line 34 to col 10, line 7.  See also FIG. 6, step 640.  See also col. 1, lines 47-61.).
From the teaching of Shafiullah, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the location of Hillary to be the location of an edge server, as taught by Shafiullah, in order to facilitate delivery of requested content and in order to improve quality of content delivery service (see Shafiullah at least at col. 1, line 17 to col. 2, line 27.

Regarding claim 17, the combination of Hillary and Shafiullah discloses the limitations of claim 16, as discussed above, and Hillary further discloses the plurality of location determination operations further includes at least one type of the following types of determination operations: cellular tower identification, Wi-Fi server set identification, IP address identification (The geolocation verification process may be useful in determining whether a user device is within a predefined jurisdiction (e.g., in which wager games are permitted).  A user may attempt to place a wager using their device.  The device may determine location data based on one or more available data sources, including but not limited to: (i) a GPS data source (e.g., receiving GPS information from a built-in GPS receiver), (ii) a Wi-Fi data source (e.g., determining one or more Wi-Fi router devices in communication with the device), (iii) an SSID data source, and/or (iv) a mobile carrier tower or other cellular device location data source. See at least [0091].  See also [0065]-[0075], disclosing various example data sources that may be used to determine a device’s location, including GPS of the user device, Wi-Fi Location/Triangulation using BSSIDs or SSIDs, Cell Site Triangulation that detects the cell tower sites a phone can detect or previously been connected to, Cell Site Identification, and Internet Protocol (IP) Address.  See also [0079].  See also [0031], [0053], [0080]-[0081], [0084], [0093].).

Regarding claim 19, the combination of Hillary and Shafiullah discloses the limitations of claim 16, as discussed above, and Hillary further discloses performing the comparison of geographic regions indicated by the location determination operations includes: receiving, from the transaction computing system, a location consensus threshold policy; and determining, according to the location consensus threshold policy, whether the geographic regions satisfy a location consensus threshold (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  Allowing user device access to restricted access service.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  (See also [0084]-[0088] and FIGs. 6A-6D, depicting geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined, and the overlap may indicate no location spoofing has occurred).), 
wherein the location consensus threshold policy specifies one or more actions to be performed if the geographic regions do not satisfy the location consensus threshold (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  Allowing user device access to restricted access service.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  Geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined.  The overlap indicates that the user's estimated location is both within the boundaries of the predefined area and that no spoofing has occurred, as the off-device carrier location overlaps with the Wi-Fi triangulated position, based on the respective accuracy limitations for each data source. Accordingly, the user may be allowed access to restricted access services via the user device. In some embodiments, it may be sufficient to allow access to restricted content if at least two location data sources (e.g., the two most accurate location data sources) are associated with geographical areas that are wholly within the predefined jurisdiction.  See at least [0084].  See also [0085]-[0088] and FIGs. 6A-6D.  See also [0091] and [0101], disclosing whether to allow user to access restricted access services such as online wagering games based on whether the user device is in a jurisdiction that permits access to wagering games.  See also [0112]-[0114].  Access to wagering games may be allowed or denied.  See at least [0059].  See also [0033]-[0034].  Each jurisdiction has different wagering game access rules.  See at least [0036].  See also [0033] and [0042].).

Regarding claim 21, the combination of Hillary and Shafiullah discloses the limitations of claim 1, as discussed above, and Hillary further discloses the one or more location determination operations further includes other device geographic location information identification, wherein one or more other devices used for the other device information identification are known to be located in a given geographic region (The BSSID data source may be provided by a location service that can look up the location of a Wi-Fi network based on its unique basic service set identification (BSSID and/or by its informal service set identification (SSID). A BSSID data source may be, for example, a publicly-available data source, such as Google Maps™ by Google, Inc., storing information identifying Wi-Fi networks and/or Wi-Fi router devices and their respective locations based on the BSSIDs received or detected by a user device with Wi-Fi capability.  See at least [0054].  The Examiner interprets the Wi-Fi router device as the an other user computing device.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hillary in view of Shafiullah, and in further view of US 9155125 B1 (“Xue”).
Regarding claim 3, the combination of Hillary and Shafiullah discloses the limitations of claim 1, as discussed above.  Hillary does not expressly disclose the action is a payment transaction, and wherein the particular set of rules is further selected based on historical geographic location information for the computing device, and wherein the particular set of rules specifies a set of payment rules.

However, Xue discloses the action is a payment transaction (Transaction may be a buyer using wireless communication devices to make purchases with vendor.  See at least col. 8, lines 16-20.), and 
wherein the particular set of rules is further selected based on historical geographic location information for the computing device, and wherein the particular set of rules specifies a set of payment rules (Determining a location of a wireless communication device includes… analyzing a historical pattern of information requests for this type of location specific information may provide an indication of the physical location of that user.  See at least col. 7, 24-54.  In one possible commercial application, vendors could use location validation system to verify the location of buyers making purchases using wireless communication devices in order to determine whether exemption from state or local sales taxes was appropriate.  See at least col. 8, lines 16-20.  The Examiner interpret sales taxes as payment rules.).
From the teaching of Xue, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hillary, for the action of Hillary to be a transaction, as taught by Xue, and to modify Hillary by the particular set of rules of Hillary to be selected based on historical geographic location information for the computing device, as taught by Xue, and to modify the particular set of rules Hillary to specify a set of payment rules, as taught by Xue, in order to improve validation of a location of a user’s wireless communication device, and in order to make more efficient means of validating a user’s location in order to facilitate the offering of location based services (see Xue at least at col. 1, lines 18-28).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hillary in view of Shafiullah, and in further view of US 20190182494 A1 (“Li”).
Regarding claim 7, the combination of Hillary and Shafiullah discloses the limitations of claim 6, as discussed above.  Hillary does not expressly disclose performing the second location determination operation includes: determining that the user computing device has viewed content from an edge server of a content delivery network (CDN); and identifying, based on the determining, a particular geographic location for the second location determination operation, wherein the particular geographic location corresponds to the geographic location of the edge server.

However, Li discloses performing the second location determination operation includes: determining that the user computing device has viewed content from an edge server of a content delivery network (CDN) (Determining user viewed content from an edge server in order to determine whether replacement content needs to be inserted.  See at least [0031].  See also [0016]-[0017]); and 
identifying, based on the determining, a particular geographic location for the second location determination operation, wherein the particular geographic location corresponds to the geographic location of the edge server (Deciding whether the edge server is in the location in which specific replacement content should be inserted.  For example, geolocation information may identify client devices in location #1 should receive the replacement content. Also, the geolocation information may state that location #1 and location #2 should receive the replacement content. If location #1 is specified for the geolocation information, then when edge server receives the replacement content, edge server does not insert the replacement content because client device is in location #3 and client device is in location #4 which is not within location #1. However, edge server determines that client is within location #1. In other examples, edge servers are defined by a location area, and if the geolocation information is within the location area, then edge server may insert the replacement content in the video.  See at least [0040].  See also [0041].  The Examiner interprets edge servers being defined by locations (e.g., location #1) as the particular geographic location corresponding to the geographic location of the edge server.).
From the teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second location determination operation of Hillary to determining that the user computing device of Hillary has viewed content from an edge server of a content delivery network (CDN), as taught by Li, and to modify Hillary to identifying, based on the determining, a particular geographic location corresponding to the geographic location of the edge server for the second location determination operation, as taught by Li, in order to improve content delivery based on different location of users (see Li at least at [0001]-[0002]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hillary in view of Shafiullah, and in further view of US 9128170 B2 (“Chu”).
Regarding claim 9, the combination of Hillary and Shafiullah discloses the limitations of claim 1, as discussed above.  Hillary does not expressly disclose in response to making the determination that the received results do not satisfy the consensus threshold, causing display, via a user interface of the computing device, an instruction that specifies to perform one or more actions; and selecting, based on a user performing the one or more actions, a particular set of rules from the plurality of sets of rules, wherein the one or more user actions include one or more additional location determination operations.

However, Chu discloses in response to making the determination that the received results do not satisfy the consensus threshold, causing display, via a user interface of the computing device, an instruction that specifies to perform one or more actions (Localization service may incorrectly determine location of a user.  See at least col. 11, lines 44-63.  An example interface for accepting user input for improving local determination of the user includes enabling a user to input location information describing the accurate location of the user.  See at least co. 10, line 57 to col. 11, line 43.); and 
selecting, based on a user performing the one or more actions, a particular set of rules from the plurality of sets of rules, wherein the one or more user actions include one or more additional location determination operations (The interface provides choices for the user to refer to the relative location of the landmark to her current position, e.g. "in front of," "to the right of" and "the opposite side of the street of" etc. The description will be analyzed to produce the name of the landmark and its relative location.  The aggregation application searches the area adjacent to the estimated location using a map service, and refines the location estimation using the interface inputs as a constraint. As more, better interface inputs are added, the aggregator application narrows down the location to the block and to the street side.  When the user requests the original location estimate, the automated constraints run on the back end to narrow down the location estimate based on revised estimates provided through crowd-sourcing.  See at least co. 10, line 57 to col. 11, line 43.  See also FIG. 14A and 14B, depicting the refined location determination.  Corrections may be aggregated from a crowd-source of corrections.  See at least col. 1, lines 30-43.  The Examiner interprets refining location estimate based on crowdsourced multiple user inputs that define where landmarks are with respect to a user location as selecting a particular set of rules from the plurality of set of rules.). 
From the teaching of Chu, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the selection of a particular set of rules of Hillary to be based on user actions that include location determination operations, as taught by Chu, in order to improve accuracy and to refine location determination of a user (see Chu at least at col. 4, line 45 to col. 5, line 3.).   

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hillary in view of Shafiullah, and in further view of US 20100248779 A1 (“Phillips”).
Regarding claim 12, the combination of Hillary and Shafiullah discloses the limitations of claim 11, as discussed above, and Hillary further discloses receiving a plurality of sets of rules for different geographic regions; determining whether the results of the plurality of location determination operations satisfy the location consensus threshold; selecting, based on the determining, a set of rules from the plurality of sets of rules received from the transaction processing server; and determining, based on the selected set of rules, whether to process the action (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  Allowing user device access to restricted access service.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  Geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined.  The overlap indicates that the user's estimated location is both within the boundaries of the predefined area and that no spoofing has occurred, as the off-device carrier location overlaps with the Wi-Fi triangulated position, based on the respective accuracy limitations for each data source. Accordingly, the user may be allowed access to restricted access services via the user device. In some embodiments, it may be sufficient to allow access to restricted content if at least two location data sources (e.g., the two most accurate location data sources) are associated with geographical areas that are wholly within the predefined jurisdiction.  See at least [0084].  See also [0085]-[0088] and FIGs. 6A-6D.  See also [0091] and [0101], disclosing whether to allow user to access restricted access services such as online wagering games based on whether the user device is in a jurisdiction that permits access to wagering games.  See also [0112]-[0114].  Access to wagering games may be allowed or denied.  See at least [0059].  See also [0033]-[0034].  Each jurisdiction has different wagering game access rules.  See at least [0036].  See also [0033] and [0042].  The restricted access server may utilize the location data (e.g., location data received from the user device and/or the carrier network system(s)) to determine whether the user device is in a jurisdiction that permits access to restricted access content or services, and if so, permit the user to receive or access such content.  See at least [0040]-[0042].  Steps described as being performed by the restricted access server may, in some embodiments, be performed by a processor of a user device executing software instructions (e.g., downloaded by a user from a website or online store for smartphone apps).  See at least [0039].  The Examiner interprets the different wagering game rules for the different jurisdictions as a plurality of sets of rules.  And, the Examiner interprets the rule that allows wagering game access and the rule that denies wagering game access as a set of rules.).

While Hillary discloses receiving a plurality of sets of rules, Hillary does not expressly disclose receiving is from a transaction processing server.

However, Phillips discloses receiving is from a transaction processing server (The issuer server transmits the new cardholder verification method (CVM) rule to the mobile telephone for loading into the mobile telephone.  See at least [0085].  See also [0089].).
From the teaching of Phillips, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the receiving of Hillary to be from a transaction processing server, as taught by Phillips, in order to providing greater flexibility in the setting and application of rules for transactions (see Phillips at least at [0009]).

Regarding claim 13, the combination of Hillary and Shafiullah discloses the limitations of claim 11, as discussed above, and Hillary further discloses receiving a plurality of sets of rules for different geographic regions and (The overlap indicates that the user's estimated location is both within the boundaries of the predefined area and that no spoofing has occurred, as the off-device carrier location overlaps with the Wi-Fi triangulated position, based on the respective accuracy limitations for each data source. Accordingly, the user may be allowed access to restricted access services via the user device. In some embodiments, it may be sufficient to allow access to restricted content if at least two location data sources (e.g., the two most accurate location data sources) are associated with geographical areas that are wholly within the predefined jurisdiction.  See at least [0084].  See also [0085]-[0088] and FIGs. 6A-6D.  See also [0091] and [0101], disclosing whether to allow user to access restricted access services such as online wagering games based on whether the user device is in a jurisdiction that permits access to wagering games.  See also [0112]-[0114].  Access to wagering games may be allowed or denied.  See at least [0059].  See also [0033]-[0034].  Each jurisdiction has different wagering game access rules.  See at least [0036].  See also [0033] and [0042].  The restricted access server may utilize the location data (e.g., location data received from the user device and/or the carrier network system(s)) to determine whether the user device is in a jurisdiction that permits access to restricted access content or services, and if so, permit the user to receive or access such content.  See at least [0040]-[0042].  Steps described as being performed by the restricted access server may, in some embodiments, be performed by a processor of a user device executing software instructions (e.g., downloaded by a user from a website or online store for smartphone apps).  See at least [0039].  The Examiner interprets the different wagering game rules for the different jurisdictions as a plurality of sets of rules.)
a location consensus threshold policy (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  (See also [0084]-[0088] and FIGs. 6A-6D, depicting geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined, and the overlap may indicate no location spoofing has occurred).), 
wherein the plurality of sets of rules are usable to determine whether to process the action, and wherein the location consensus threshold policy specifies one or more actions to be performed if the results of the plurality of location determination operations do not satisfy the location consensus threshold (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  Allowing user device access to restricted access service.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  Geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined.  The overlap indicates that the user's estimated location is both within the boundaries of the predefined area and that no spoofing has occurred, as the off-device carrier location overlaps with the Wi-Fi triangulated position, based on the respective accuracy limitations for each data source. Accordingly, the user may be allowed access to restricted access services via the user device. In some embodiments, it may be sufficient to allow access to restricted content if at least two location data sources (e.g., the two most accurate location data sources) are associated with geographical areas that are wholly within the predefined jurisdiction.  See at least [0084].  See also [0085]-[0088] and FIGs. 6A-6D.  See also [0091] and [0101], disclosing whether to allow user to access restricted access services such as online wagering games based on whether the user device is in a jurisdiction that permits access to wagering games.  See also [0112]-[0114].  Access to wagering games may be allowed or denied.  See at least [0059].  See also [0033]-[0034].  Each jurisdiction has different wagering game access rules.  See at least [0036].  See also [0033] and [0042].  The Examiner interprets denying access to wagering games as an action to be performed if the results of the plurality of location determination operations do not satisfy the location consensus threshold.).

While Hillary discloses receiving a plurality of sets of rules, Hillary does not expressly disclose receiving is from a transaction processing server.

However, Phillips discloses receiving is from a transaction processing server (The issuer server transmits the new cardholder verification method (CVM) rule to the mobile telephone for loading into the mobile telephone.  See at least [0085].  See also [0089].).
From the teaching of Phillips, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the receiving of Hillary to be from a transaction processing server, as taught by Phillips, in order to providing greater flexibility in the setting and application of rules for transactions (see Phillips at least at [0009]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hillary in view of Shafiullah, and in further view of US 20130046692 A1 (“Grigg”).
Regarding claim 18, the combination of Hillary and Shafiullah discloses the limitations of claim 16, as discussed above, and Hillary further discloses determining, based on performing the comparison, whether a location consensus threshold is satisfied (Determining whether the first geographical area is wholly located within a predefined area.  Determining whether the first geographical area overlaps the second geographical area.  Determining if the user device is in the predefined area.  See at least [0082] and FIG. 5, steps 510, 512, 516, and 518.  (See also [0084]-[0088] and FIGs. 6A-6D, depicting geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined, and the overlap may indicate no location spoofing has occurred).);
display, via a user interface, an instruction that specifies to provide authentication information for the user of the user computing system via the user interface (The restricted access server may, for example, prompt the user to enter the authentication code via a user interface presented on the user device. Upon receiving a code from the user device, the authentication service compares the received code to the authentication code sent to the registered mobile device. If the codes match, the restricted access server may store (e.g., in a geolocation information database) an indication that the user is in possession of the registered mobile device and/or that the registered mobile device is co-located with the user device (if different from the registered mobile device).  See at least [0037].);
and processing the transaction (Geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined.  The overlap indicates that the user's estimated location is both within the boundaries of the predefined area and that no spoofing has occurred, as the off-device carrier location overlaps with the Wi-Fi triangulated position, based on the respective accuracy limitations for each data source. Accordingly, the user may be allowed access to restricted access services via the user device. In some embodiments, it may be sufficient to allow access to restricted content if at least two location data sources (e.g., the two most accurate location data sources) are associated with geographical areas that are wholly within the predefined jurisdiction.  See at least [0084].  See also [0085]-[0088] and FIGs. 6A-6D.  User attempting to place a wager using the user device.  See at least [0091].  See also [0091] and [0101], disclosing whether to allow user to access restricted access services such as online wagering games based on whether the user device is in a jurisdiction that permits access to wagering games.  See also [0112]-[0114].  The Examiner interprets allowing the user device to access to restricted content for the user to place a wager using the user device as processing the transaction.)
based on receiving the authentication information from a user of the user computing system (User may log in and be authenticated in order to access content e.g., place a wager using the user device.  See at least [0037].  See also [0058], [0083], and [0127].).

While Hillary discloses receiving authentication information, and while Hillary discloses displaying via a user interface an instruction that specifies to provide authentication information for the user of the user computing system via the user interface, Hillary does not expressly disclose the displaying is in response to the determining that the location consensus threshold is not satisfied.

However, Grigg discloses the displaying is in response to the determining that the location consensus threshold is not satisfied (An authentication protocol may recognize an attempted transaction in a country, region, or other location that is atypical for the account holder and initially block or otherwise decline the transaction pending confirmation that a user's mobile device is located near the transaction. In some such example implementations, users who are travelling may avoid having legitimate transactions declined during their travels, while maintaining a degree of protection from unauthorized transactions that may occur due to lost or stolen account information.  See at least [0040].  Some example implementations contemplate an ability for a user of a mobile device to override the denial or rejections of a transaction. In some such example implementations, prior to denying a transaction, a message is sent to the account user's mobile device and/or devices requesting that the user authenticate the transaction. It will be appreciated that any approach to transmitting a message to a user's mobile device may be used in such implementations, including but not limited to the use of an application, such as a mobile application or mobile app. It will be appreciated that any approach to authenticating a transaction from a mobile device may be used in such example implementations. For example, a user may enter an authorization code, such as a PIN number or some other predetermined password or code.  In other examples, the user may select a link or other image presented on the display of the user's mobile device.  See at least [0054].  Communications with user displayed mobile device via user interface.  See at least [0059]-[0060].).
From the teaching of Grigg, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the displaying of Hillary to be in response to the determining that the location consensus threshold is not satisfied, as taught by Grigg, in order to help protect individuals and businesses from fraud while preserving the speed and convenience of transactions (See Grigg at least at [0003]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hillary in view of Shafiullah, and in further view of US 20120136796 A1 (“Hammad”).
Regarding claim 20, the combination of Hillary and Shafiullah discloses the limitations of claim 16, as discussed above, and Hillary further discloses based on the selected set of rules indicating to authorize processing of the transaction: selecting, based on geographic regions indicated by the location determination operations, a particular geographic region (Geolocation scenarios using, for example, location data based on WiFi and location data associated with a cell tower position.  An overlap is between the two location data is determined.  The overlap indicates that the user's estimated location is both within the boundaries of the predefined area and that no spoofing has occurred, as the off-device carrier location overlaps with the Wi-Fi triangulated position, based on the respective accuracy limitations for each data source. Accordingly, the user may be allowed access to restricted access services via the user device. In some embodiments, it may be sufficient to allow access to restricted content if at least two location data sources (e.g., the two most accurate location data sources) are associated with geographical areas that are wholly within the predefined jurisdiction.  See at least [0084].  See also [0085]-[0088] and FIGs. 6A-6D.  See also [0091] and [0101], disclosing whether to allow user to access restricted access services such as online wagering games based on whether the user device is in a jurisdiction that permits access to wagering games.  See also [0112]-[0114].  The Examiner interprets the determining the two location data sources are wholly within the predefined jurisdiction as selecting a particular geographic region.); 
and displaying, via a user interface (User interface may display, for example, restricted access website.  See at least [0047].  See also [0037].).

While Hillary discloses displaying via a user interface, Hillary does not expressly disclose displaying a transaction decision and a selectable element, wherein the selectable element is selectable to cancel the transaction.

However, Hammad discloses displaying a transaction decision and a selectable element, wherein the selectable element is selectable to cancel the transaction (The user interface may also comprise an "OK" button for the consumer to approve and continue the purchase transaction, or a "No" button to cancel the purchase transaction.  See at least [0133] and FIG. 21, OK button 2104 and No button 2106.  The Examiner is interpreting the OK button as a transaction decision, and the Examiner is also interpreting the No button as the selectable element.  Furthermore, the Examiner notes that Hammad also teaches displaying a transaction decision at [0148] and FIG. 22, message 2202, disclosing displaying via a user interface a message that may be displayed to inform the consumer that the purchase transaction was approved and is complete.).
From the teaching of Hammad, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the displaying of Hillary by displaying a transaction decision as taught by Hammad and the selectable element as taught by Hammad, in order to improve security of transactions (see Hammad at least at [0007]), and in order to improve security and speed of transactions (see Hammad at least at [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170109840 A1 (“Lu”) discloses a fully user-centric mobile relation networking management of business networking, personal networking and general social networking for mobile terminal device with relation networking services adaptively and securely optimized by converged wireless connections based on open wireless architecture (OWA) mobile cloud infrastructure powered by Mobile DNA to enable highly secured relation networking with geographic location properties of mobile users and mobile devices for media contents to be delivered through business relation networking and personal relation networking as well as delivered through any on-line platforms across Internet.
US 9298831 B1 (“Heldt”) discloses systems and methods for approximating a user location are provided. For instance, historical location data and internet protocol address data can be analyzed to identify a plurality of locations. A confidence score for each of the plurality of locations can be determined. Two or more locations of the plurality of locations that form a cluster can be identified and the confidence scores for each of the two or more locations that form a cluster can be modified by adjusting each confidence score by a weight associated with the cluster.
US 20150011260 A1 (“Agrawal”) discloses system and method for utilizing information gathered at a based station for tracking a trajectory of a mobile device. Three types of information may be used including radio-layer information, ID information, session based information, or a combination thereof.
"Types of Sets," dated June 16, 2012, Math-Only-Math, https://www.math-only-math.com/types-of-sets.html (hereinafter “Math”) discloses that a set with exactly one element is called a singleton.
Patrick Gleeson, "Business Transaction Definition & Examples," Chron, dated January 31, 2019 https://smallbusiness.chron.com/business-transaction-definition-examples-25244.html (hereinafter “Gleeson”) discloses a transaction is an event involving an interchange of goods, money or services between two or more parties.
"What is a CDN", Key CDN, dated Dec 31, 2018 https://www.keycdn.com/what-is-a-cdn (hereinafter "Key CDN") discloses a point of presence, commonly referred to as a POP, is a single geographical location where a group of CDN edge servers reside.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAVEN E ZEER/Examiner, Art Unit 3694